Citation Nr: 1806077	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for liver fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to March 1995, April 2002 to September 2002, November 2004 to September 2005, and August 2009 to May 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claim.

VA treatment records show the Veteran's liver function tests were elevated as early as in July 2007.  A July 2008 VA treatment record notes the studies had improved once he stopped taking statins, but that liver enzymes increased after he renewed over-the-counter medication.  A liver ultrasound was normal, and a biopsy revealed nonspecific inflammation and an evolving hepatitis B infection.  A November 2012 MRI of the liver was normal.  A January 2013 biopsy revealed mild portal fibrosis.  In a May 2013 treatment record, a treating gastroenterologist noted he was he was uncertain as to the cause of the underlying inflammation and fibrosis.

On April 2013 VA examination, the examiner noted the fibrosis was believed to be due to a nonspecific etiology and that the Veteran had not yet completed the evaluations needed to determine the underlying etiology.  An etiology opinion could therefore not be provided.  

November 1991 service treatment records (STRs) note the Veteran inhaled chlorine gas and/or ammonia after a pipe he was disassembling malfunctioned.  In a January 2014 notice of disagreement, the Veteran reported he was exposed to the fumes of burn pits while serving in the Gulf War and also received a number of vaccines, including for anthrax, and an anti-nerve agent pill.  In a May 2014 substantive appeal, he reported he was also exposed to oil well fires during the Gulf War.  An October 2016 VA treatment record notes the liver disease was slowly progressive but still of an unknown etiology.  Peripheral blood studies were noted to have been negative for causation.  A November 2016 biopsy showed mild to moderate scarring and minimal inflammation along with fatty changes.  The treating gastroenterologist opined it could be due to diabetes, obesity, hyperlipidemia, alcohol, or certain drugs.  A December 2016 treatment record notes there was a possibility of seronegative autoimmune hepatitis.  

Accordingly, while an etiology for the fibrosis has not been identified, possible causes have been suggested, and alternative theories of entitlement to service connection for the liver fibrosis have been raised.  The Veteran contends the disability is due to environmental exposures in Southwest Asia (fumes from burn pits and oil well fires, dust, etc.) or the use of vaccines, including for anthrax, and an anti-nerve agent pill in service.  Alternatively, the November 2016 VA treatment record suggests the liver fibrosis could be related to the Veteran's service-connected fibromyalgia.  The November 2016 VA physician's opinion did not specifically identify the Veteran's service-connected fibromyalgia as a possible cause of the liver fibrosis, but a January 2017 VA examiner noted the symptoms associated with the fibromyalgia include intolerance of excessive, repetitive, or prolonged activity.  Accordingly, a remand to secure an adequate opinion that considers the additional medical evidence and direct and secondary theories of service connection is required.

Updated records of any VA treatment or evaluations the Veteran may have received for his liver fibrosis are constructively of record, may contain pertinent information, and must be secured.

The case is REMANDED for the following:
1. The AOJ should secure for the record complete (updated to the present) clinical records of all VA evaluations and treatment the Veteran has received for liver fibrosis .  If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then arrange for the Veteran to be examined by a gastroenterologist or hepatologist to determine the nature and likely etiology of the diagnosed liver fibrosis.  The Veteran's record (to include this remand, his STRs, September 2017 testimony, and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's liver fibrosis?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service (to include the inhalation of ammonia and/or chlorine gas; environmental exposure in Southwest Asia (fumes from burn pits and oil well fires, dust, etc.); or the use of vaccines, including for anthrax, and an anti-nerve agent pill therein); or was either caused or aggravated by his service-connected fibromyalgia?  If the liver fibrosis is found to not have been caused, but to have been aggravated by the service-connected fibromyalgia, please identify the degree of impairment that is due to such aggravation.

The examiner must include rationale with all opinions, to specifically include comment on the textual evidence and opinion already in the record, including the STRs; the Veteran's reports of environmental exposure in Southwest Asia (fumes from burn pits and oil well fires, dust, etc.) and the use of vaccines, including for anthrax, and an anti-nerve agent pill in service; and the April 2013 VA examiner's opinion (expressing agreement or disagreement, and explaining the rationale for the agreement/disagreement).

3. The AOJ should then review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

